Dye, J.
(dissenting). I dissent and vote to affirm. We deal with an affirmed finding of fact that Finnegan at the time was engaged in the scope of his employment (Osipoff v. City of New York, 286 N. Y. 422, 431); that an issue of fact existed is conceded by stipulation “ that all questions of law and fact be submitted to the Court to be decided and to be determined by the Court ” (the jury having been waived). The court below has unanimously approved the finding of the trial court that: ‘ ‘ The corporate defendant placed the individual defendant in charge of its truck and in the operation of the truck its driver was using the public highway and charged with duties arising therefrom. The'exchange of information upon the happening of an accident is an integral part of the operation of the truck. The latter is incapable of separation from the former and the driver consequently is engaged to submit credentials when circumstances require it.”
The exchange of information as to credentials was an integral element in the operation of defendant’s truck (Vehicle and Traffic Law, § 70, subd. 5-a). The driver’s refusal to exchange such information, followed by wanton assault does not excuse his employer from the consequences. It is no different in principle than the liability attaching to an owner for injuries to others occasioned by the negligent, reckless or wanton operation of the vehicle. True, the defendant did not hire Finnegan to commit an assault on others, but by the same token it did not authorize him to refuse to do a required act.
The judgment should be affirmed, with costs.
Conway, Desmond, Fuld and Froessel, JJ., concur with Lewis, Ch. J.; Dye, J., dissents in opinion; Van Voorhis, J., taking no part.
Judgments reversed, etc.